Citation Nr: 0002596	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

Initially, the Board notes the veteran perfected his appeal 
of the issue of an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  In 
an April 1998 statement, however, the veteran withdrew from 
appeal that issue.  

The Board also notes the veteran failed to appear for a 
personal hearing at the RO on April 3, 1998.  There is no 
indication that the March 1998 notice to the veteran of the 
hearing, which was mailed to him at his address of record, to 
which all other correspondence to the veteran had previously 
been mailed, was returned as not being deliverable.  The 
veteran has not requested that the hearing be rescheduled.  
Hence, the Board deems that the hearing request has been 
withdrawn.  38 C.F.R. § 20.704.  As this decision remands the 
veteran's claim for RO consideration of evidence submitted 
after the last supplemental statement of the case, however, 
the veteran has the right to submit additional evidence and 
argument, including a request for a personal hearing, on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran is found to have presented a claim which 
is not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  

Upon review of the claims file, it appears that a number of 
items of new medical treatment evidence were associated with 
the file subsequent to the last supplemental statement of the 
case (SSOC).  While it is clear that some of the items of 
this newly submitted evidence are duplicates of prior medical 
treatment records already of record, a March 1999 record 
pertaining to sinusitis was not available for review by the 
RO.  

The Board recognizes that returning the case to the RO for 
appropriate action will further delay the veteran's appeal, 
but the Board believes that the dictates of due process and 
applicable regulations require consideration of the new 
evidence by the RO and, if necessary after adjudication, 
issuance of an appropriate SSOC before the Board may properly 
proceed with its appellate review.

Accordingly, this case is REMANDED to the RO for the 
following:  

The RO should review the copies of 
medical records received after the 
supplemental statement of the case 
dated in February 1999 (including 
all evidence not addressed in the 
statement of the case and subsequent 
supplemental statements of the case) 
and consider whether the veteran's 
claim can be granted.  In reviewing 
the claim, the RO should consider 
all applicable laws and regulations. 
Thereafter, if the claim remains in 
denied status, then the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After affording them a reasonable 
opportunity to respond, the case 
should be returned to the Board.

The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinions as to the 
eventual determinations to be made in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  








		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


